Citation Nr: 1721429	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-19 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for service-connected right inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran served on active duty from August 1995 to August 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This issue was previously remanded by the Board for further development in December 2014 for additional development.  Such development has been completed, and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the issue of entitlement to service connection for tinnitus and tinea cruris was reopened by the Board in December 2014 as new and material evidence was presented.  Upon reopening of this issue, the claim was remanded for additional development.  These issues have subsequently been granted by the Appeals Management Center in an April 2015 rating decision.  Since these grants constituted a full grant of the benefit sought on appeal, these claims are no longer in appellate status.  Id.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's inguinal hernia has not been recurrent, readily reducible, or unoperated irremediable; and the Veteran does not wear a truss or belt to support the hernia post-operatively.


CONCLUSION OF LAW

The criteria for a compensable disability rating for right inguinal hernia have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.114, Diagnostic Code 7338 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the RO sent correspondence in May 2011 that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the letter informed the Veteran of how effective dates are assigned.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims, with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473   (2006).  Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims for the benefits sought unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and providing the Veteran with VA examinations in August 2011 and February 2015.  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Board also finds there has been substantial compliance with its December 2014 remand directives, as a contemporaneous VA examination was conducted and additional records were obtained.  The Board points out that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand).  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2016).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. The Merits of the Claim

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for any increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

It should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, as the Veteran filed his increased rating claim in February 2011, VA must review the evidence of record from February 2010, to determine if there was an ascertainable increase in the Veteran's right inguinal hernia.  In so doing, the Board must also consider all potentially applicable regulations pertaining to rating disability.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2016) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's right inguinal hernia is rated under Diagnostic Code 7338, which provides that a 0 percent rating is warranted for small, reducible, inguinal hernia, or without true hernia protrusion; or for inguinal hernia that has not been operated on but is remediable.  A 10 percent rating is warranted for postoperative recurrent inguinal hernia that is readily reducible and well supported by truss or belt.  A 30 percent rating is warranted for small, postoperative recurrent, or not operated irremediable, inguinal hernia that is not well supported by truss, or not readily reducible.  A 60 percent rating is warranted for a large, postoperative, recurrent inguinal hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7338.

Diagnostic Code 7802 provides for a maximum 10 percent rating for superficial and nonlinear scars over an area or areas of 144 square inches or greater.  Note (1) states that a superficial scar is one not associated with underlying tissue loss.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2016).

Under Diagnostic Code 7801, scars that are deep or that cause limited motion are rated 10 percent disabling for area(s) exceeding 6 square inches (39 sq. cm.), or 20 percent for area(s) exceeding 12 square inches (77 sq. cm.).  Scars that are superficial, do not cause limited motion, and cover an area of 144 inches (929 sq. cm.) or greater are given a 10 percent rating under Diagnostic Code 7802.  Unstable superficial scars are rated 10 percent disabling under Diagnostic Code 7803. 

Under Diagnostic Code 7804 (scar(s), unstable or painful), a 10 percent evaluation is assigned for one or two scars that are unstable or painful.  A 20 percent evaluation is assigned for three or four scars that are unstable or painful.  A 30 percent evaluation is assigned for five or more scars that are unstable or painful.

Note (1) to Diagnostic Code 7804 states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

Other scars are rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2016).

Turning to the evidence of record, according to a February 2011 VA treatment record, the Veteran was treated at the emergency department where he reported pain in the right groin due to an unrepaired hernia.  He reported "dragging pain in [the] right inguinal region when he exercises."  He denied seeing evidence of swelling in the area but had a history of passing blood "per rectum over several months" and reported borborygmi.  The clinical impression was possible hernia in the right inguinal region, possible hemorrhoids or inflammatory bowel disease.  He was discharged in stable condition. 

In August 2011 the Veteran underwent a VA examination where he reported the same symptoms as in February 2011.  A physical examination noted there was no inguinal hernia. He was again seen in December 2011 for complaints of right groin pain and was diagnosed with a small right inguinal hernia at that time. The next month, he was prescribed a truss for his hernia. He underwent bilateral inguinal hernia repair surgery in July 2014. 

In December 2014, the Board noted that the treatment records contained in Virtual VA contain evidence of right inguinal hernia in October 2011 and show that a truss was ordered in January 2012.  It also appeared that the Veteran may also have undergone hernia surgery, as a January 2012 treatment entry notes that the Veteran was requesting to have his surgery rescheduled.  Therefore, a new VA examination was necessary.

In February 2015, the Veteran was afforded a new VA examination where he reported having bilateral inguinal hernia repair in 2014. The examiner noted the Veteran's report of experiencing "some pulling to bilateral groin at times and mild infrequent aching with lifting.  He was wearing a support belt after the surgery but has not had to use this for the past few months.  The Veteran denie[d] any notable swelling or pain to the groin or testicles at this time."  The VA examiner noted that in July 2014, the Veteran underwent laparoscopic inguinal hernia repair with mesh, bilaterally.  There was no hernia detected, bilaterally, and there was no indication for a supporting belt.  The Veteran did have scars related to the hernia, but they were not painful or unstable, with a total area of all related scars less than 39 square cm (6 square inches).  The VA examiner also determined that following the bilateral inguinal hernia repair in July 2014 there was minimal residual discomfort, and the examination revealed no evidence of recurrent postoperative hernia that would require the use of a support belt or truss.  There were also no new hernias found. 

Here, the Board finds that the weight of the competent and credible evidence establishes that the Veteran's right inguinal hernia has been consistently manifested by groin pain; but it has not been shown to be recurrent, readily reducible, or unoperated irremediable; and following his hernia repair surgery the Veteran does not wear a truss or belt to support the hernia.  Therefore, a compensable rating under Diagnostic Code 7338 is not warranted either prior to or following the July 2014 inguinal hernia repair.  The VA examiner who conducted the February 2015 VA examination further noted that following the procedure, there was minimal residual discomfort and no evidence of no additional hernias. 

A 10 percent rating is warranted for a recurrent post-operative hernia that is readily reducible and well supported by a truss or belt.  38 C.F.R. § 4.114.  Here, although acknowledging that the Veteran was prescribed a truss in January 2012, following complaints of groin pain due to hernia, the February 2015 VA examiner noted that no such truss or belt was used following his July 2014 surgery.  As such, the weight of the evidence does not show that the Veteran's service-connected right inguinal hernia is readily reducible or that the Veteran wears a belt or truss post-operatively.  The inguinal hernia is not recurrent.  The weight of the evidence establishes that the service-connected inguinal hernia is without true hernia protrusion; and therefore, the noncompensable rating is warranted under Diagnostic Code 7338. 

As for the residual scar, the weight of evidence reflects, the post-operative residuals of a right inguinal hernia scar have not been manifested by a superficial scar of an area of 6 inches or greater, by an unstable or painful scar, or by functional limitation.  In this regard, the February 2015 VA examination report reflect that the Veteran's inguinal scar is less than 6 square inches, linear, non-painful and stable. There is no indication the Veteran has ever referenced the pain or tenderness in the scar itself.  As such, a higher rating under Diagnostic Code 7801-7805 is unwarranted.

Consideration has been given to assigning staged ratings for the Veteran's right inguinal hernia; however, at no time during the period in question has the disability warranted more than the rating discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extraschedular consideration.  38 C.F.R. § 3.321 (b)(1) (2016). In this case, the rating criteria for hernias reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case. Thun v. Peake, 22 Vet. App. 111 (2008).

For the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against a finding that a compensable rating for a right inguinal hernia is warranted.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to a compensable disability rating for service-connected right inguinal hernia is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


